CONCURRING OPINION BY
STRASSBURGER, J.:
I agree that we should affirm the trial court’s decisions that Culver is entitled to a new trial and that the prosecutor’s conduct was not deliberately calculated to deprive Culver of a fair trial or to provoke him to moving for a mistrial. The ’trial court neither abused its discretion in making its factual determinations nor misapplied the law to those findings. See Commonwealth v. Wood, 803 A.2d 217, 220 (Pa.Super.2002) (applying to the review of the trial court’s factual findings and credibility determinations in a double jeopardy case the same abuse of discretion standard utilized in review of weight of the evidence claims).